Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 2-7 and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-25-22.
Applicant’s representative elected species corresponding to “transmitting instructions other than through an individual signal unit”, which corresponds to claim 8.  Claims 1 and 9 are generic and will also be examined. Applicant’s representative mistakenly stated in the response filed 2-25-22 that the elected species includes claims 1-15.  The species only includes claim 8 along with generic claims 1 and 9.
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1,8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al. (US 7,113,090) in view of Nagaoka et al. (US 2002/0180579).
Saylor discloses a system for monitoring and control of external sensors comprising server 130, communication over a network with a local signaling device (user terminal where profile is created; Fig. 2- col. 9, lines 30-42), 
Registering signal device to utilize functions provided by external event sensors 214, etc… (col. 9, lines 30-37), registration comprising a set of preset steps for server to connect with functions of external sensors (user login, password entry, deactivate alarm, arm and disarm security system- col. 9, 
Nagaoka teaches desirability of sending instructions to output sensor devices responsive to receiving emergency signals (par. 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send instructions to control output devices as suggested by Nagaoka in conjunction with an output device control system as disclosed by Saylor, in order that definitive controls could have been performed at the output devices, such as locking a door.
Regarding claim 8, Nagaoka teaches providing instructions to devices over device 61 separate from local signaling device 1 (Fig. 1).
Regarding claim 9, Saylor teaches desirability of communicating to users responsive to events sensed by event sensors (col. 9, lines 61-65; col. 11, lines 6-11).
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura discloses a sensor monitoring network.
4.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689